Citation Nr: 1741204	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-28 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial rating for gouty arthritis, currently evaluated as 10-percent disabling.

2. Entitlement to service connection for right and left foot, left and right ankle, and left knee disorders, secondary to service-connected gouty arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Mays, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.

This matter comes before the Board from December 2010 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Detroit, Michigan, Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a new VA examination is necessary in order to determine the extent of the Veteran's arthritis and whether or not it has caused or aggravated injury to his other joints.

When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  With respect to gouty arthritis, gout is rated under 38 C.F.R § 4.71(a), Diagnostic code (DC) 5002 for rheumatoid arthritis, as an active process.  As an active process, the number of incapacitating exacerbating episodes must be determined.  A 20-percent rating is assigned for one or two exacerbations a year in a well-established diagnosis.  A 40-percent rating is assigned when supported by examination findings or incapacitating exacerbations occurring three or more times a year.  A rating of 60 percent is warranted with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  A rating of 100 percent is warranted with constitutional manifestations associated with active joint involvement, totally incapacitating.  See 38 C.F.R. § 4.71a, DC 5002.  

The present medical reports do not consider the issue of incapacitating exacerbating episodes.  Therefore, the matter must be remanded in order to determine the extent of the Veteran's disability.

Secondly, the July 2012 VA opinion finds no evidence of gout in the Veteran's great toe, bilateral ankles, or bilateral knees, but instead the examiner indicates those areas show signs of arthritis.  Given the aforementioned, the examiner should provide an opinion as to whether the Veteran's gout has caused chronic residuals, such as arthritis of the foot, ankles, and knees.

Accordingly, the case is REMANDED for the following action:
 
1.  Obtain all outstanding VA treatment records.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination.  The VA examiner should offer the following opinions:

The examiner should determine whether or not the Veteran suffers incapacitating exacerbation episodes with respect to his gout condition.  If such episodes exist:

(a) The examiner should clarify the frequency of the episodes.

(b) The examiner should specify the duration of any such incapacitating episodes.

As to his foot, ankles, and knees, the examiner should determine whether the Veteran suffers from any disability, to include arthritis.  The examiner should determine if it is at least as likely as not (50 percent probability or more) that any diagnosed form of arthritis (other than gouty arthritis) or other condition of the Veteran's feet, ankles, or knees, are causally or etiologically related to the Veteran's (1) period of active service, (2) his service-connected gouty arthritis, as well as determine if the Veteran's service-connected gouty arthritis is aggravating any diagnosed condition of his feet, ankles, or knees.
 
The examiner must provide a rationale for each opinion given, making certain to define each disability identified.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




